Title: To James Madison from James Monroe, [ca. 18] May 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington May 20. [ca. 18] 1814
        
        The enclosed communications are highly interesting. They give a mournful view of the state of things in France. It seems probable that Boniparte’s career is at an end. He may by extraordinary good fortune surmount his difficulties; but with routed armies, an exhausted people (perhaps disaffected) Paris & Bordeaux in the hands of the enemy, his prospects may be considerd almost desperate. The pretentions of G B., on us, have risen with her good fortune on the continent. The termination of the Russian mediation, the details of which are communicated, offers nothing very consoling in regard to the disposition of the Emperor. A weak young man intoxicated with success, appears to have abandoned the minister who was friendly to us, under the influence of an ally, our enemy, who furnishes him with money, and perhaps direc⟨ts⟩ all his great mov’ments. I am

inclined to think that we ought to calculate on the failure of the negotiation, or on terms being presented to us, likely to dishonor the govt. & the nation. Indeed, if Mr Adams suggestion is correct, there does not appear to be ground on which to hope for a different result.
        The procln. of Cochrane, inciting our slaves to rise, & join them, you have probably seen. Sincerely & respectfully yr⟨s⟩
        
          Jas Monroe
        
        
          An enclosed anonymous letter enclosed to Genl. Mason has just been recd.
        
      